Citation Nr: 0104801	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for organic heart 
disease, currently rated as 10 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law 


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  As 
requested in a December 1999 Board remand, the veteran was 
afforded a hearing at the RO before the Board Member signing 
this document in November 2000, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  The claim was in 
abeyance for 90 days after the hearing.  Said time having 
passed, consideration of the claim may be undertaken.


REMAND

In light of testimony presented at the November 2000 hearing 
and argument presented by the veteran's attorney, the Board 
concludes that additional development is necessary.  It has 
been contended that the cardiovascular examinations afforded 
the veteran have not provided sufficient clinical findings to 
adequately rate the claim for an increased rating for the 
service-connected heart disability.  Another VA 
cardiovascular examination will thus be scheduled.  There is 
also no written document of record expressing an intent to 
waive RO review of pertinent VA clinical records dated in 
June 2000, as is required by 38 C.F.R. § 20.1304(c) (2000).  
These records were recently obtained and the RO has not 
considered the records.  Upon remand, the RO will be provided 
the opportunity to review these records.  

In addition, testimony referenced medical appointments to be 
accomplished following the June 2000 hearing, as well as 
other clinical records which have not been obtained.  The RO 
will accordingly be directed upon remand to obtain these 
records.  

The issue of entitlement to a total rating for individual 
unemployability is deferred pending the development requested 
below.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain the records of 
any pertinent treatment for the veteran's 
heart disorder that have not been 
obtained.  Testimony has referenced 
emergency room treatment at the St. 
Vincent's Hospital in the summer of 1999 
and unspecified VA treatment, including 
some scheduled after the November 2000 
hearing.  The veteran should be requested 
to assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
and his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (2000).

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and extent of his service-
connected heart disability. All 
appropriate testing should be 
accomplished.  The examining cardiologist 
should also utilize the data obtained 
from this examination and offer an 
opinion as to the severity of the 
veteran's cardiovascular disability in 
terms of an assessment of the level of 
metabolic equivalents (METS).  To the 
extent possible, the examiner should 
indicate the historical degree of 
impairment due to organic heart disorder, 
discuss all pertinent medical evidence 
including METS, ejection fractions, 
episodes of congestive heart failure, EKG 
results, X-rays and evidence of cardiac 
hypertrophy or valvular dysfunction.  The 
examiner should also discuss how and to 
what extent does each diagnosed 
cardiovascular disorder affects the 
veteran's ability to work as measured by 
METS or ejection fractions.  The claims 
file is to be made available to the 
examiner.

3.  Following any further indicated 
development, the veteran's claim for an 
increased rating for organic heart 
disease should be readjudicated.  The 
claim for a total disability rating for 
compensation based on individual 
unemployability should also be 
readjudicated after the development has 
been accomplished.  If these claims are 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate time in which to 
respond.

When the above actions have been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
actions requested herein.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




